DETAILED ACTION
This Office Action is in response to the application filed on August 11, 2021. Claims 1-20 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Objections
Claims 3, 10, and 17 are objected to because of the following informalities:  “reprensents” should read “represents”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over JVET-M1001-v3, Benjamin Bross et al, Versatile Video Coding (Draft 4), Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IECJTC 1/SC 29/WG 11 13th Meeting: Marrakech, MA, 9-18 Jan. 2019 (“Draft 4”) in view of the level of skill in the art.
With respect to claim 1, Draft 4 discloses the invention substantially as claimed, including 
A method of coding implemented by a decoding apparatus (see Title/Abstract describing a method of video coding and Section 3, describing that this may be done by a decoder), comprising:
obtaining information of intra sub-partitions (ISP), wherein the information of ISP indicates whether ISP is used for splitting a luma coding block of a coding unit (see Section 7.3.4.11, describing obtaining a variable IntraSubPartitionsSplitType, and 7.4.7.6 which details that this variable specifies the type of split used for the current luma coding block);
determining a size of a chroma transform block (TB) of the coding unit based on SubWidthC and SubHeightC when at least a first condition is fulfilled (see Sections 7.3.4.11 and 6.2 including Table 6-1, showing and describing that based on a condition the size of a chroma TB of the coding unit (wC and hC) is determined based on wC = CbWidth[ x0 ][ y0 ] / 2 and hC = CbHeight[ x0 ][ y0 ] / 2 and Table 6-1, showing and describing that “2” is SubWidthC and SubHeightC for a 4:2:0 chroma format, i.e., the size of the chroma TB is determined based on SubWidthC and SubHeightC when a first condition is fulfilled), wherein SubWidthC and SubHeightC are variables depending on chroma format information (see Table 6-1 showing that SubWidthC and SubHeightC depend on chroma format information), wherein the chroma format information indicates a chroma format of a picture the coding unit belongs to, the chroma format includes at least one of: 4:2:0, or 4:2:2, or 4:4:4 (see Table 6-1 showing that SubWidthC and SubHeightC depend on chroma format information), and wherein the first condition comprises: 1) a single tree is used to partition the coding unit, and 2) the information of ISP indicates that ISP is used for splitting the luma coding block (see Section 7.3.4.11 and 6.2 including Table 6-1, showing and describing that wC = CbWidth[ x0 ][ y0 ] / 2 and hC = CbHeight[ x0 ][ y0 ] / 2 where IntraSubPartitionsSplitType != ISP_NO_SPLIT && treeType = = SINGLE_TREE  …) ), i.e., the condition comprises a single tree is used to partition the CU and the ISP information indicates that ISP is used for splitting the luma coding block). 
As detailed above, Draft 4 does not explicitly show that wC = CbWidth[ x0 ][ y0 ] / SubWidthC and hC = CbHeight[ x0 ][ y0 ] / SubHeightC. However, it discloses that wC = CbWidth[ x0 ][ y0 ] / 2 and hC = CbHeight[ x0 ][ y0 ] / 2 and that “2” is equal to SubWidthC and SubHeightC in the 4:2:0 chroma format. Accordingly, to one of ordinary skill in the art, at the time of filing, it would have been obvious that at least for the 4:2:0 format, “2” and “SubWidthC” and “SubHeightC” are interchangeable and to replace wC = CbWidth[ x0 ][ y0 ] / 2 and hC = CbHeight[ x0 ][ y0 ] / 2 with wC = CbWidth[ x0 ][ y0 ] / SubWidthC and hC = CbHeight[ x0 ][ y0 ] / SubHeightC, at least for the 4:2:0 format. See also Draft 4’s editorial note on p. 176 indicating that it was known to replace “/2” with “/SubWidthC and /SubHeightC” for consistency.
Accordingly, Draft 4 in view of the level of skill in the art discloses each and every element of independent claim 1.
With respect to claim 2, Draft 4 discloses the invention substantially as claimed. As described above Draft 4 in view of the level of skill in the art discloses all the elements of independent claim 1. Draft 4 additionally discloses: 
wherein the size of the chroma transform block also depends on a size of the luma coding block (see citations and arguments with respect to claim 1 above, indicating that Draft 4 in view of the level of skill in the art discloses wC = CbWidth[ x0 ][ y0 ] / SubWidthC and hC = CbHeight[ x0 ][ y0 ] / SubHeightC, at least for the 4:2:0 format and Sections 8.4.1 at p. 111, describing that cbHeight and cbWidth represent the size of the luma coding block; at this time, one of ordinary skill in the art would have understood wC and hC to be known variables indicating the size of a chroma tranform unit/block – see, e.g.,  Applicant’s own specification at ¶192 and Table 2, describing this variable for this same equation and U.S. Patnet Publication No. 2022/0109875 ¶212 and Table 19). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 2.
With respect to claim 3, Draft 4 discloses the invention substantially as claimed. As described above Draft 4 in view of the level of skill in the art discloses all the elements of independent claim 1. Draft 4 additionally discloses: 
wherein the size of the chroma transform block satisfies:
wC = CbWidth[ x0 ][ y0 ] / SubWidthC; and
hC = CbHeight[ x0 |[ y0 | / SubHeightC;
wherein wC represents a width of the chroma transform block, hC represents a height of the chroma transform block, CbWidth represents a width of the luma coding block, and CbHeight represents a height of the luma coding block (see citations and arguments with respect to claim 1 above, indicating that Draft 4 in view of the level of skill in the art discloses wC = CbWidth[ x0 ][ y0 ] / SubWidthC and hC = CbHeight[ x0 ][ y0 ] / SubHeightC, at least for the 4:2:0 format and Sections 8.4.1 at p. 111, describing that cbHeight is the luma coding block height and cbWidth the luma coding block width; at this time, one of ordinary skill in the art would have understood wc to be a known variable indicating the width of a chroma tranform unit/block and hc to be a known variable indicating the height of a chroma transform unit/block – see, e.g.,  Applicant’s own specification at ¶192 and Table 2, describing this variable for this same equation and U.S. Patnet Publication No. 2022/0109875 ¶212 and Table 19).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 3.
With respect to claim 4, Draft 4 discloses the invention substantially as claimed. As described above Draft 4 in view of the level of skill in the art discloses all the elements of independent claim 1. Draft 4 additionally discloses: 
wherein SubWidthC and SubHeightC satisfy:
SubWidthC = (1 + log2(wluma / wchroma));
SubHeightC = (1 + log2(hluma / hchroma));
wherein wluma, hluma are dimensions corresponding to a luma array; wchroma, hchroma are the dimensions corresponding to a chroma array (see Table 6:1, showing that for each chroma format (4:2:0, 4:2:2, and 4:4:4) SubWidthC and SubHeightC as listed in the table satisfy (1 + log2(wluma / wchroma)) and (1 + log2(hluma / hchroma)), respectively).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 4.
With respect to claim 5, Draft 4 discloses the invention substantially as claimed. As described above Draft 4 in view of the level of skill in the art discloses all the elements of independent claim 1. Draft 4 additionally discloses: 
wherein a size of the chroma transform block is determined according to following rule:
if the chroma format equals to 4:4:4, the size of the chroma transform block equals to the size of the luma coding block; and
otherwise, the size of the chroma transform block is determined as a function of the size of the luma coding block and the chroma format (see citations above with respect to claims 1 and 3, and Table 6-1 , describing that for 4:4:4 SubWidthC and SubHeightC are 1, thus wC = CbWidth[ x0 ][ y0 ] / SubWidthC and hC = CbHeight[ x0 |[ y0 | / SubHeightC becomes wC = CbWidth[ x0 ][ y0 ] / 1 and hC = CbHeight[ x0 |[ y0 | / 1, aka wC = CbWidth[ x0 ][ y0 ] and hC = CbHeight[ x0 |[ y0 |, i.e., wC and hC (the size of the chroma transform block) equal CbWidth and CbHeight (the size of the luma coding block); otherwise as detailed with respect to claim 1 above wC and hC are a function of the subwidthC and subheightC which depend upon the chroma format and the luma coding block size).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 5.
With respect to claim 7, Draft 4 discloses the invention substantially as claimed. As described above Draft 4 in view of the level of skill in the art discloses all the elements of independent claim 1. Draft 4 additionally discloses: 
wherein the information of ISP is indicated by
IntraSubPartitionsSplitType; and
when IntraSubPartitionsSplitType !=ISP_NO_ SPLIT, ISP is used for splitting the luma coding block of the coding unit (see citations and arguments with respect to claim 1 above).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 7.
With respect to claim 8, Draft 4 discloses the invention substantially as claimed. As described above Draft 4 in view of the level of skill in the art discloses all the elements of independent claim 1. Draft 4 additionally discloses: 
A method of coding implemented by an encoding apparatus (see Title/Abstract describing a method of video coding and Section 3, describing that this may be done by an encoder), comprising:
determining a size of a chroma transform block of a coding unit based on SubWidthC and SubHeightC when at least a first condition is fulfilled, wherein SubWidthC and SubHeightC are variables depending on chroma format information, wherein the chroma format information indicates a chroma format of a picture the coding unit belongs to, the chroma format includes at least one of: 4:2:0, or 4:2:2, or 4:4:4, and wherein the first condition comprises: 1) a single tree is used to partition the coding unit, and 2) intra sub- partitions (ISP) is used for splitting a luma coding block of the coding unit (see citations and arguments with respect to corresponding elements of claim 1 above), and
encoding a bitstream, wherein the bitstream includes information to indicate that ISP is used for splitting the luma coding block of the coding unit (see citations and arguments with respect to corresponding elements of claim 1 above and Section 3, describing that the process produces a bitstream; one of ordinary skill in the art at the time of filing would have understood that the variables described in as received by a decoder are generated by a corresponding encoder in a bitstream).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 8.
With respect to claim 9, Draft 4 discloses the invention substantially as claimed. As described above Draft 4 in view of the level of skill in the art discloses all the elements of independent claim 8. Draft 4 additionally discloses: 
wherein the size of the chroma transform block also depends on a size of the luma coding block (see citations and arguments with respect to claim 2 above). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 9.
With respect to claim 10, Draft 4 discloses the invention substantially as claimed. As described above Draft 4 in view of the level of skill in the art discloses all the elements of independent claim 8. Draft 4 additionally discloses: 	
wherein the size of the chroma transform block is determined according to:
wC = CbWidth[ x0 ][ y0 ] / SubWidthC; and
hC = CbHeight[ x0 |[ y0 | / SubHeightC;
wherein wC represents a width of the chroma transform block, hC represents a height of the chroma transform block, and CbWidth represents a width of the luma coding block, and CbHeight represents a height of the luma coding block (see citations and arguments with respect to claim 3 above).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 10.
With respect to claim 11, Draft 4 discloses the invention substantially as claimed. As described above Draft 4 in view of the level of skill in the art discloses all the elements of independent claim 8. Draft 4 additionally discloses: 
SubWidthC and SubHeightC are determined as follows:
SubWidthC = (1 + log2(wluma / wchroma));
SubHeightC = (1 + log2(hluma / hchroma));
wherein wluma, hluma are dimensions corresponding to a luma array; wchroma, hchroma are the dimensions corresponding to a chroma array (see citations and arguments with respect to claim 4 above).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 11.
With respect to claim 12, Draft 4 discloses the invention substantially as claimed. As described above Draft 4 in view of the level of skill in the art discloses all the elements of dependent claim 9. Draft 4 additionally discloses 
wherein a size of the chroma transform block is determined according to following rule:
if the chroma format equals to 4:4:4, the size of the chroma transform block equals to the size of the luma coding block;
otherwise, the size of the chroma transform block is determined as a function of the size of the luma coding block and the chroma format (see citations and arguments with respect to claim 5 above).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 12.
With respect to claim 14, Draft 4 discloses the invention substantially as claimed. As described above Draft 4 in view of the level of skill in the art discloses all the elements of independent claim 8. Draft 4 additionally discloses: 
wherein the information of ISP is indicated by IntraSubPartitionsSplitType; and
when IntraSubPartitionsSplitType !=ISP_NO_ SPLIT, ISP is used for splitting the luma coding block of the coding unit (see citations and arguments with respect to claim 7 above).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 14.
With respect to claim 15, Draft 4 discloses the invention substantially as claimed. As described above Draft 4 in view of the level of skill in the art discloses all the elements of independent claim 1. Draft 4 additionally discloses: 
A decoding apparatus for intra sub-partitions (ISP) (see citations and arguments with respect to corresponding element of claim 1 above), the apparatus comprises:
one or more processors; and a non-transitory computer-readable storage medium coupled to the one or more processors and storing instructions (see citations and arguments with respect to preamble above describing a decoder for video coding – Examiner takes Official Notice that one of ordinary skill in the art at the time of filing would have understood such decoder to include a processor and a non-transitory computer-readable storage medium storing instructions executed by the processor), which when executed by the one or more processors, cause the one or more processors to:
obtain information of ISP, wherein the information of ISP indicates whether ISP is used for splitting a luma coding block of a coding unit (see citations and arguments with respect to corresponding element of claim 1 above);
determine a size of a chroma transform block (TB) of the coding unit based on SubWidthC and SubHeightC when at least a first condition is fulfilled, wherein SubWidthC and SubHeightC are variables depending on chroma format information, wherein the chroma format information indicates a chroma format of a picture the coding unit belongs to, the chroma format includes at least one of: 4:2:0, or 4:2:2, or 4:4:4, and wherein the first condition comprises: 1) a single tree is used to partition the coding unit, and 2) the information of ISP indicates that ISP is used for splitting the luma coding block (see citations and arguments with respect to corresponding element of claim 1 above).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 15.
With respect to claim 16, Draft 4 discloses the invention substantially as claimed. As described above Draft 4 in view of the level of skill in the art discloses all the elements of independent claim 15. Draft 4 additionally discloses: 
wherein the size of the chroma transform block also depends on a size of the luma coding block (see citations and arguments with respect to claim 2 above). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 16.
With respect to claim 17, Draft 4 discloses the invention substantially as claimed. As described above Draft 4 in view of the level of skill in the art discloses all the elements of independent claim 15. Draft 4 additionally discloses: 
wherein the size of the chroma transform block satisfies:
wC = CbWidth[ x0 ][ y0 ] / SubWidthC; and
hC = CbHeight[ x0 |[ y0 | / SubHeightC;
wherein wC reprensents a width of the chroma transform block, hC reprensents a height of the chroma transform block, CbWidth reprensents a width of the luma coding block, and CbHeight reprensents a height of the luma coding block (see citations and arguments with respect to claim 3 above).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 17.
With respect to claim 18, Draft 4 discloses the invention substantially as claimed. As described above Draft 4 in view of the level of skill in the art discloses all the elements of independent claim 15. Draft 4 additionally discloses: 
wherein SubWidthC and SubHeightC satisfy:
SubWidthC = (1 + log2(wluma / wchroma));
SubHeightC = (1 + log2(hluma / hchroma));
wherein wluma, hluma are dimensions corresponding to a luma array; wchroma, hchroma are the dimensions corresponding to a chroma array (see citations and arguments with respect to claim 4 above).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 18.
With respect to claim 19, Draft 4 discloses the invention substantially as claimed. As described above Draft 4 in view of the level of skill in the art discloses all the elements of independent claim 15. Draft 4 additionally discloses: 
wherein
if the chroma format equals to 4:4:4, the size of the chroma transform block equals to the size of the luma coding block; and
otherwise, the size of the chroma transform block is determined as a function of the size of the luma coding block and the chroma format (see citations and arguments with respect to claim 5 above).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 19.

Allowable Subject Matter
Claims 6, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The cited prior art fails to disclose wherein determining the size of the chroma transform block of the coding unit based on the SubWidthC and SubHeightC when the first condition and a second condition are fulfilled, wherein the second condition comprises that a variable ChromaArrayType is not equal to a default value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/Examiner, Art Unit 2481